Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2017/0232702 A1) in view of Kawabe (US 2012/0135227 A1), Okamoto et al. (US 2018/0094176 A1), and Nakayama et al. (US 2014/0342144 A1).
Regarding Claims 1-2, 8-9, 13, and 18-19, Hayashi discloses a fiber-reinforced resin material including thermoplastic resin and strip-shaped reinforcement fiber bundles each composed of a plurality of reinforcement fibers aligned unidirectionally, the strip-shaped reinforcement fiber bundles (prepregs) being three-dimensionally and randomly stacked (abstract). Hayashi discloses the thermoplastic epoxy resin is XNR6850V (para 0133) which, according to the specification of the present invention, comprises the bisphenol A type epoxy compound of Formula (1) and bisphenol A (pg 89, lines 4-6).
Hayashi does not disclose the reinforcing fibers being spread.
Kawabe discloses a method for spreading fibers of a fiber bundle for the manufacture of fiber-reinforced sheets (para 0001). Kawabe discloses a spread fiber sheet is excellent in fiber straightness and fiber distribution and having a smaller number of fibers in the thickness direction, and is easily impregnated with a matrix material such as a resin and can fully exert dynamic characteristics (tensile characteristics) unique to the fibers (para 0034). Kawabe discloses an embodiment (para 0158) wherein a spread fiber sheet having the spread width of 84 mm and the thickness of 0.007 mm is obtained from a carbon fiber bundle 
It would have been obvious to a parson having ordinary skill in the art prior to the effective filing date to modify Hayashi in view of Kawabe to produce the fiber-reinforced resin material using the spread fiber sheet of Kawabe. Doing so would increase ease of impregnation and would enable the fibers to better exert their dynamic characteristics.
Hayashi in view of Kawabe does not disclose Mwa or the proportion of Mwb to Mwa as claimed.
Okamoto discloses an epoxy resin composition (Abstract) having a monoepoxide diluent, such as phenyl glycidyl ether (the use of which is disclosed in the specification of the present invention, para 0110), in an amount of 0.1 to 20 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Hayashi in view of Kawabe to incorporate the teachings of Okamoto, including amount of phenyl glycidyl ether as used in the present invention, to produce the fiber-reinforced resin material wherein the thermoplastic resin is mixed with 0.1 to 20 parts phenyl glycidyl ether. Doing so would effectively lower the viscosity of the thermoplastic resin without causing the adhesive properties to deteriorate.
Nakayama discloses heating a carbon fiber reinforced epoxy composite (abstract) after molding wherein the heating occurs at 30-180 C for 2 hours for thermal curing (0495).
It would have been obvious to a parson having ordinary skill in the art prior to the effective filing date of the present invention to modify Hayashi in view of Kawabe and Okamoto to incorporate the teachings of Nakayama to heat the fiber-reinforced resin composite after molding at 30-180 C for 2 hours to produce a thermally cured product.
While there is no disclosure in Hayashi in view of Kawabe, Okamoto, and Nakayama of Mwa or the proportion of Mwb to Mwa as presently claimed, given that Hayashi in view of Kawabe, Okamoto, and Nakayama disclose a fiber-reinforced resin material identical to that presently claimed, including Bisphenol A type epoxy and Bisphenol A mixture XNR6850V and amount of monofunctional epoxy phenyl glycidyl ether identical to those used in the present invention, as well as heat treatment process substantially identical to that presently claimed, it is clear that the fiber-reinforced resin material of Hayashi in view of Kawabe, Okamoto, and Nakayama would inherently have Mwa and proportion of Mwb to Mwa identical to that presently claimed.
Regarding Claims 3-7, Hayashi in view of Kawabe, Okamoto, and Nakayama disclose all the limitations of the present invention according to Claim 1 above. While there is no disclosure in Hayashi in view of Kawabe, Okamoto, and Nakayama of Mna, the proportion of Mwa to Mna, Xa, Xb, Xa%, or Ya% as presently claimed, given that Hayashi in view of Kawabe, Okamoto, and Nakayama disclose a fiber-reinforced resin material identical to that presently claimed, including Bisphenol A type epoxy and Bisphenol A mixture XNR6850V and amount of monofunctional epoxy phenyl glycidyl ether identical to those used in the present invention, as well as heat treatment process substantially identical to that na, the proportion of Mwa to Mna, Xa, Xb, Xa%, and Ya%  identical to that presently claimed
Regarding Claim 10, Hayashi in view of Kawabe, Okamoto, and Nakayama disclose all the limitations of the present invention according to Claim 1 above. Hayashi further discloses the length of the strip-shaped reinforcement fiber bundles (prepregs) may be 5 to 500 mm (para 0069).
Regarding Claim 11, Hayashi in view of Kawabe, Okamoto, and Nakayama disclose all the limitations of the present invention according to Claim 1 above. Hayashi further discloses the fibers are carbon fiber (para 0062).
Regarding Claim 12, Hayashi in view of Kawabe, Okamoto, and Nakayama disclose all the limitations of the present invention according to Claim 1 above. Hayashi further discloses the thickness of the strip-shaped reinforcement fiber bundles (prepregs) is about 0.02 to 10 mm (para 0070). Therefore, when stacked, the number of layers per unit thickness is 0.1-50 layers/mm.
Regarding Claim 14, Hayashi in view of Kawabe, Okamoto, and Nakayama disclose all the limitations of the present invention according to Claim 1 above. .
Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive in light of the new grounds of rejection set forth above. Therefore, the action is non-final.
Applicant argues that Hayashi alone or in combination with Kawabe, Fujita, and Nakayama, would not have the Mwa or Mwb/Mwa as recited in claim 1. Applicant points to the data of Comparative Example 2, wherein the use of 10% monofunctional epoxy compound yields a Mwa and Mwb/Mwa outside of the claimed range.
It is agreed that Hayashi alone would not meet the claimed Mwa or Mwb/Mwa which is why it is used in combination with secondary references. Also, based on applicant’s data, it is also agreed that Hayashi in view of Kawabe, Fujita, and Nakayama would not meet the claimed Mwa or Mwb/Mwa. However, this is why Okamoto is now used, which discloses amount of phenyl glycidyl ether as used in the present invention. Given that Hayashi in view of Kawabe, Okamoto, and Nakayama disclose a fiber-reinforced resin material as claimed, including Bisphenol A type epoxy and Bisphenol A mixture XNR6850V and monofunctional wa and proportion of Mwb to Mwa identical to that presently claimed.
As set forth above, applicant points to data in the specification to support their position that the prior art would not inherently meet the claimed Mwa or Mwb/Mwa.
However, while the data establishes that a fiber-reinforced thermoplastic resin sheet having an amount of monofunctional epoxy of 10% of greater would not inherently meet the claimed Mwa or Mwb/Mwa, Okamoto is now used which teaches amount of monofunctional epoxy used in the present invention. Given that Okamoto teaches amount of monofunctional epoxy, including amount less than 10%, it would have been obvious to one of ordinary skill in the art to use amount of phenyl glycidyl ether, including that used in the present invention and therefore, it is clear that the prior art would necessarily inherently meet the claimed Mwa or Mwb/Mwa
Applicant’s data is not persuasive in overcoming the new combination of prior art given that the scope of the data is not commensurate in scope with the claims. Specifically, the fiber-reinforced thermoplastic resin sheets of the examples are formed from  resin compositions comprising specific amount of XNR6850 (mixture of bisphenol A type epoxy compound of formula (1), bisphenol A, and methyl ethyl ketone), specific amount of reaction accelerator XNH6850, and specific amounts of monofunctional epoxy compound or monofunctional phenol compound; whereas Claim 1 only requires an unspecified amount of  bisphenol A type epoxy compound of formula (1) and an unspecified amount of bisphenol compound selected from bisphenol A, F, S, B, E, and P. The claims do not require any reaction accelerator or any monofunctional epoxy compound or monofunctional phenol compound.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BETHANY M MILLER/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787